DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species. 
Species 
Claims 
Figs. 
Features 
Generic 
18, 20-23

a plurality of encapsulated leg members, a plurality of connecting conduits, an interface conduit; and a sealing member
A 
5-8
5, 5A
at least two leg manifold members, connecting interfaces, connecting conduits and an interface conduit
B 
9-17
3A, 3B, 4
a leg manifold member having an aspect ratio of at least 1.5; an encapsulating envelope and a reduced-pressure interface


The species are independent or distinct because they describe mutually exclusive arrangements for a leg manifold member. Species A describes a system including two or more leg manifold members of undefined aspect ratio, while species B describes a leg manifold member having an aspect ratio of at least 1.5. Only species A comprises two or more leg manifold members. 
In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply. A full search would require searching for the paired leg manifold members of species A along with the single leg manifold member of species B with its defined aspect ratio. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Chris Miller on Friday, 19 February 2021 a provisional election was made without traverse to prosecute the invention of Species B, claims 9-17. Affirmation of this election must be made by applicant in replying to this Office action. Claims 5-8 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. Claims 9-18 and 20-23 are examined on their merits.  

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9 and 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bengtson; Bradley P. et al. (US 20070282309 A1). 
Regarding claim 9, Bengtson discloses a treatment device (¶ [0002], [0019], [0037], FIG. 4 shows a wound drainage system 10), comprising: 
a leg manifold member (¶ [0037], foam sponge component 16);
5 / (3/4) = 6.67; 5 / (1/2) = 10.0);
an encapsulating envelope encapsulating the leg manifold member (¶ [0037], housing 18);
a plurality of fenestrations formed on the encapsulating envelope (¶ [0037], one or more apertures 20 formed in the housing 18); and 
a reduced-pressure interface coupled to the encapsulating envelope in fluid communication with the leg manifold member (¶ [0045], an end of the flexible drain tubing 14 is coupled to the housing 18 and opens into the hollow interior chamber 28).  

    PNG
    media_image1.png
    507
    775
    media_image1.png
    Greyscale


Regarding claims 11-13, Bengtson discloses a treatment device further comprising a reduced-pressure delivery conduit having a first end coupled to the reduced-pressure interface (¶ [0045], an end of the flexible drain tubing 14 is coupled to the housing 18 and opens into the hollow interior chamber 28); and 

wherein the leg manifold member is symmetrical about a major axis of the leg manifold member (¶ [0043], the housing 18 can be formed in various shapes and sizes; ¶ [0052], the housing 18 can be formed in various dimensions, shapes, and sizes … can comprise, e.g., square (FIG. 9); oval (FIG. 10); hexagonal (FIG. 11));
wherein the leg manifold member comprises a tapered end adapted for insertion through a trocar (¶ [0052], the ends of the housing 18 can be tapered or not tapered (as FIGS. 9 to 13 demonstrate). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bengtson; Bradley P. et al. (US 20070282309 A1) in view of Weidenhagen, Rolf  et al. (US 20040093026 A1).
Regarding claims 10 and 15, Bengtson lacks an aspect ratio that is not greater than 6.0. Weidenhagen discloses an endoscopic wound care treatment (¶ [0001], [0009], [0026], treatment system 10), comprising: 
a leg manifold member (¶ [0034], the pressure distributor 40 is an open-cell, polyurethane ether foam);
an aspect ratio that is not greater than 6.0 (¶ [0034], the size range of foams required is likely in the range of about 7.0 cm in length and 3.0 cm in diameter to about 0.5 cm X 1.0 cm). 
Weidenhagen demonstrates that other ranges of aspect ratio are useful for a negative pressure therapy system. A skilled artisan would have been able to modify Bengtson with the aspect ratio of Weidenhagen by adjusting the length of width of Bengtson’s leg manifold member. One would be motivated to modify Bengtson with the aspect ratio of Weidenhagen since Bengtson calls for adjusting the size of the leg manifold member as needed (¶ [0043], the housing 18 can be formed in various shapes .  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bengtson; Bradley P. et al. (US 20070282309 A1) in view of Necola Shehada, Ramez Emile  et al. (US 20040230118 A1).
Regarding claim 14, Bengtson teaches the invention substantially as claimed by Applicant with the exception of a pressure transducer. Necola discloses a treatment device further comprising a pressure transducer within a leg manifold member (¶ [0052], The surgical drain 10 may include electrical transmitters and/or sensors, and/or fiberoptic transmitters and/or sensors; ¶ [0054], a sensor 12 may be configured to detect physiological parameters … haemoglobin content, color, temperature, pressure; ¶ [0057], a pressure sensing system may be used to detect the pressure within a body cavity, such as the abdominal cavity).  
Necola provides feedback regarding the pressure inside a patient’s abdominal cavity while applying negative pressure therapy (¶ [0114], external suction may be actively applied to a tube 40 in communication with a surgical drain 10). One would be motivated to modify Bengtson with the pressure transducer of Necola since Bengtson also delivers negative pressure to a closed cavity. Therefore, it would have been obvious to modify Bengtson with the pressure transducer of Necola in order to avoid delivering unsafe levels of pressure to a patient’s abdominal cavity. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Necola Shehada, Ramez Emile et al. (US 20040230118 A1).
Regarding claim 21, Necola discloses a method capable of controlling inflammatory response at an internal tissue site (¶ [0003], devices and methods of using a surgical drain; ¶ [0044], FIG. 1A, surgical drain 10 configured for implantation within the patient's body proximate to a tissue and/or organ 100), comprising: 
deploying a reduced-pressure treatment device proximate the internal tissue site (¶ [0112], in use, a surgical drain 10 may be placed within a body cavity proximate to a site of trauma or surgery … one or more surgical drains 10 may be placed on/in/proximate to an organ 100; ¶ [0114], the surgical drain 10 may be actively attracted to the surrounding organs/tissue by the continuous negative pressure (suction) in its lumen 32);
fluidly coupling an external reduced-pressure source to the reduced-pressure treatment device (¶ [0114], external suction may be actively applied to a tube 40 in communication with a surgical drain 10);
providing reduced pressure from the external reduced-pressure source to the reduced-pressure treatment device to control inflammatory response (¶ [0114], the negative pressure may also draw wound fluids from the surgical drain 10); and 
determining a pressure at the internal tissue site using a pressure transducer associated with the reduced-pressure treatment device (¶ [0054], a sensor 12 may be configured to detect physiological parameters … color, temperature, pressure; ¶ [0057], a pressure sensing system may be used to detect the pressure within a body cavity, such as the abdominal cavity).  

Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. (MPEP 2112.02). A prima facie case of either anticipation or obviousness has been established when the reference discloses all the limitations of a claim (in this case, deploying a reduced-pressure treatment device proximate an internal tissue site and providing reduced pressure) except for a property or function (in the present case, controlling an inflammatory response) and the examiner cannot determine whether or not the reference inherently possesses properties that anticipate or render obvious the claimed invention but has a . 

Claims 18, 20, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Necola Shehada, Ramez Emile et al. (US 20040230118 A1) in view of Bengtson; Bradley P. et al. (US 20070282309 A1).
Regarding claim 18, Necola discloses a system capable of controlling inflammatory response at an internal tissue site of a patient (¶ [0003], devices and methods of using a surgical drain; ¶ [0044], FIG. 1A, surgical drain 10 configured for implantation within the patient's body proximate to a tissue and/or organ 100), the system comprising: 
a plurality of leg members (¶ [0051], FIG. 2B, the surgical drain 10 may have a plurality of drain branches 10a/b to accommodate monitoring larger wounds, tissue beds or tissues 100); 
each having a leg manifold member (¶ [0046], the surgical drain 10 may include a drain lumen 32); and 
formed with fenestrations operable to allow fluid flow into the interior portion (¶ [0046], plurality of drain holes 34);
a plurality of connecting conduits (¶ [0051], a plurality of separate surgical drains 10 may be used to monitor a single organ or a plurality of organs 100 at the same time); and 

Necola does not explicitly discloses that the system controls an inflammatory response. However, this feature is interpreted as inherent or obvious since Necola discloses all other features of the claimed invention. Regarding rationale and motivation that an abdominal negative pressure therapy device will control an inflammatory response, see the discussion of claim 21 above. 
Necola teaches the invention substantially as claimed but lacks encapsulated leg members and a sealing member. Necola is also silent whether the plurality of connecting conduits couple to the same end of an interface conduit. Bengtson discloses a system (¶ [0002], [0019], [0037], FIG. 4 shows a wound drainage system 10), comprising: 
an encapsulated leg member having an interior portion with a leg manifold member (¶ [0037], internal drain assembly 12 includes a housing 18 that encloses a foam sponge component 16); and 
formed with fenestrations operable to allow fluid flow into the interior portion (¶ [0037], one or more apertures 20 formed in the housing 18);
a connecting conduit (¶ [0038], drain tubing 14); and 
an interface conduit (¶ [0038], terminal end 22);
a sealing member for disposing on a portion of a patient's epidermis and operable to form a pneumatic seal over the internal tissue site (¶ [0011], another 
Regarding the limitation of a plurality of connecting conduits being coupled to the same end of the interface conduit, Necola discloses a plurality of connecting conduits (¶ [0051], a plurality of separate surgical drains 10); and Bengtson discloses an interface conduit (¶ [0038], terminal end 22). A skilled artisan would have been able to combine Necola and Bengtson by joining a plurality of separate surgical drains 10 to the inline reservoir 30 of Bengtson. This will permit one drainage container to collect fluids from the multiple surgical drains. 
Bengtson permits a drainage device to be compressed or bent when delivering or removing it from a wound cavity (¶ [0050], the configuration of the housing 18 can also provide a contour that facilitates sliding of the internal drain assembly 12, easing removal from the body). One would be motivated to modify Necola by constructing the device with a leg manifold member and an encapsulating envelope as taught by Bengtson to more easily maneuver the device when introducing or remove it from a wound cavity. 

Regarding claim 20, Necola discloses a system further comprising: a reduced-pressure source for supplying reduced pressure and a reduced-pressure delivery conduit for fluidly coupling the reduced-pressure source and the interface conduit (¶ [0045], tube 40 having a conduit lumen 42; ¶ [0091], pump 118). Regarding the limitation of a reduced-pressure delivery conduit and an interface conduit, Necola discloses a tube 40 and calls for connecting it to a source of negative pressure (¶ 

Regarding claim 22, Necola discloses a leg manifold member (¶ [0044], 0044); 
a plurality of fenestrations (¶ [0046], the surgical drain 10 may include at least one or a plurality of drain holes 34).
Necola lacks a device comprising both a leg manifold member and an encapsulating envelope. Bengtson discloses a treatment device (¶ [0002], [0019], [0037], FIG. 4 shows a wound drainage system 10), comprising: 
a leg manifold member (¶ [0037], foam sponge component 16);
an encapsulating envelope encapsulating the leg manifold member (¶ [0037], housing 18); and 
a plurality of fenestrations formed on the encapsulating envelope (¶ [0037], one or more apertures 20 formed in the housing 18). 
Bengtson permits a drainage device to be compressed or bent when delivering or removing it from a wound cavity (¶ [0050], contour that facilitates sliding). Regarding rationale and motivation to modify Necola with the encapsulating envelope of Bengtson, see discussion of claim 18 above. 
 
Regarding claim 23, Necola discloses that the pressure transducer is positioned within the leg manifold member (¶ [0045], the surgical drain 10 may include one or a . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 9 and 21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3 and 11 of Stevenson ‘606; Eric et al. (US 8246606 B2).   
Regarding instant claim 9, Stevenson ‘606 claims all limitations in claim 11.    
Regarding instant claim 21, Stevenson ‘606 claims all limitations in claims 1 and 3.  

Claim 18 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Stevenson ‘606; Eric et al. (US 8246606 B2) in view of Radl; Christopher L. et al. (US 20080132819 A1).
Regarding instant claim 18, Stevenson ‘606 claims a system in claims 1 and 16. Stevenson ‘606 does not claim a sealing member. Radl discloses a wound dressing including a sealing member for disposing on a portion of a patient's epidermis and operable to form a pneumatic seal over an internal tissue site (¶ [0049], wound cover 72 having an adhesive coating 74 on one side for adhering to skin surrounding a wound). 
A skilled artisan would have been motivated to modify Stevenson ‘606 with the sealing member of Radl since it will protect the site from contamination and also prevent ambient air from entering the suction lumen of the encapsulated leg member. 
 
Claim 9 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Stevenson ‘555; Eric et al. (US 9314555 B2).  
Regarding instant claim 9, Stevenson ‘555 claims all limitations in claims 1 and 2.

Claims 9 and 21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Stevenson ‘690; Eric et al. (US 10080690 B2).  
Regarding instant claim 9, Stevenson ‘690 claims all limitations in claims 1 and 5  
Regarding instant claim 21, Stevenson ‘690 claims all limitations in claims 1, 4 and 9. 

Allowable Subject Matter
Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Adam Marcetich/
Primary Examiner, Art Unit 3781